Citation Nr: 1241156	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chloracne.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.

3.  The competent medical and other evidence of record reflects the Veteran currently has chloracne or a chronic acneform disease consistent with chloracne due to his presumed in-service herbicide exposure.

4.  Chloracne or other chronic acneform disease consistent with chloracne is the only skin disorder which is etiologically linked to the Veteran's presumed in-service herbicide exposure.





CONCLUSION OF LAW

Service connection is warranted for chloracne or other acneform disease consistent with chloracne, and for no other skin disorder.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board concludes that service connection is warranted for chloracne.  Therefore, no further discussion of the VCAA is required with respect to this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he currently has chloracne due to in-service herbicide exposure while on active duty in Vietnam.  A review of the record reflects the Veteran did have active service in the Republic of Vietnam during the Vietnam War Era.  Therefore, he was presumptively exposed to herbicides during this period.  See 38 U.S.C.A. § 1116.  In fact, the Veteran is already service connected for Type II diabetes mellitus based upon this presumed in-service herbicide exposure.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that while the Veteran is competent, as a lay person, to describe visible skin symptomatology, competent medical evidence is required to diagnose such a condition as chloracne or other acneform diseases consistent with chloracne.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Despite the foregoing, the Board notes that there are competent medical findings of chloracne in this case.  For example, a private medical statement dated in January 2009 from L. D. T., D.O. (hereinafter, "Dr. T") reported that the Veteran was treated for chloracne.  A June 2009 VA medical examination also shows an assessment of chloracne, while a July 2009 VA medical examination shows a diagnosis of residual chloracne scars.  The Board acknowledges that the claim was denied below, at least in part, because it was determined that the medical evidence did not show treatment for active chloracne.  Among other things, it was noted that treatment records from Dr. T showed findings of dermatofibromas of the lower extremities and folliculitis of the neck but not chloracne.  It was also emphasized that the July 2009 VA examination diagnosed chloracne scars, but not active chloracne.

The Board notes, however, that the aforementioned findings from Dr. T, as well as the June and July 2009 VA examinations, reflect that competent medical professional have determined that the Veteran's current skin condition was chloracne, or at the very least other acneform diseases consistent with chloracne.  Moreover, the United Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is found to be present at the time of the claim's adjudication.  Thus, he does have a current diagnosis of chloracne, as well as residual scars, for purposes of adjudicating this claim.

The Board also notes that there is no competent medical evidence diagnosing chloracne either during the Veteran's active service or within the first post-service year.  The Veteran testified at his May 2012 hearing that he did have skin problems within his first post-service year which he self-treated.  Although it has already been determined that the Veteran is not competent to diagnose his skin condition as chloracne, his description of such visible symptomatology can support a later diagnosis and opinion by a medical professional.  Jandreau, supra.  Moreover, in the January 2009 statement, Dr. T did opine that the Veteran's chloracne was more than likely due to Agent Orange (herbicide/pesticide).  Similarly, the June 2009 VA examination's assessment was "chloracne is at least as likely as not related to the exposure to agent orange."

The Board acknowledges that neither Dr. T nor the June 2009 VA examiner provided rationale in support of the aforementioned opinions.  Further, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).  However, this is not a case where VA has determined that no positive association exists between the claimed disability and herbicide exposure.  Rather, VA has determined that a positive association does exist between chloracne and herbicide exposure.  VA has only determined that service connection is not warranted on a presumptive basis if the chloracne is first shown more than one year after the last date of exposure.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans'' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In summary, the record reflects the Veteran was presumptively exposed to herbicides while on active duty; there is competent medical evidence showing a current diagnosis of chloracne; VA does recognize a positive association between herbicide exposure and chloracne; and there are competent medical opinions relating the etiology of his chloracne to his presumed in-service herbicide exposure.  Moreover, the law provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for chloracne.

It is also noted that the Veteran reported during the July 2008 VA examination that the chloracne affected his abdomen, chest, back of his neck, forearms, thighs, legs, buttocks, behind his ears and on his scalp.  The private medical records submitted after the hearing show that he also has other diagnoses including acanthosis, onychomycosis, keratoses, basal cell carcinoma, verruca and cellulitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's accredited representative provided a waiver of agency of original jurisdiction review of this evidence in November 2012, therefore, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  The Veteran does not claim nor does the evidence indicate that any of these diagnosed disorders may be related to service.  Moreover, chloracne and other acneform disease consistent with chloracne is the only skin disorder that is etiologically linked to the Veteran's presumed in-service herbicide exposure.  Accordingly, service connection is not warranted for a skin disorder other than chloracne or other acneform disease consistent with chloracne.





ORDER

Service connection for chloracne is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


